DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 5-10, 13-18, & 20-24 are allowed over the prior art and applicant argument filed on 4/2/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- - a plurality of metal layers in the encapsulation material forming an inductor coil extending around the ferromagnetic core so as to form an inductor;
a plurality of interconnect layers in the encapsulation material; a package including a plurality of IC chips, each of the plurality of IC chips spatially separated from all of the other plurality of IC chips and surrounded by a molding compound that provides structural support to the plurality of IC chips, wherein a top end of the plurality of IC chips of the package is level with a top surface of the molding compound that surrounds the plurality of IC chips;
wherein the top end of the plurality of IC chips and the top surface of the molding compound directly contact the bottom surface of the encapsulation material; and

Also, the prior art does not teach or render obvious “- - providing a package including a plurality of IC chips, each of the plurality of IC chips spatially separated from all of the other plurality of IC chips and surrounded by a molding compound that provides structural support to the plurality of IC chips, wherein a top end of the plurality of IC chips of the package is level with a top surface of the molding compound that surrounds the plurality of IC chips and the top end of the plurality of IC chips and the top surface of the molding compound directly contact the bottom surface of the encapsulation material; and
coupling the inductor to the plurality of IC chips of the package by the plurality of interconnect layers;
wherein an encapsulation layer is formed over the molding compound” with combination of other claim limitations in claim 7.
Furthermore, the prior art does not teach or render obvious “- - embedding a plurality of IC chips in a molding compound that provides support to the plurality of IC chips to form a package, wherein each of the plurality of IC chips is spatially separated from all of the other plurality of IC chips and wherein a top end of each of the plurality of IC chips is level with a top surface of the molding compound that surrounds the plurality of IC chips - - forming a ferromagnetic core with a first end and a second end opposite the first end and a plurality of vias in the second dielectric layer, wherein the vias are situated on first and second sides of the ferromagnetic core - - the top ends of the plurality of IC chips and the top surface of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972.  The examiner can normally be reached on M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SU C KIM/Primary Examiner, Art Unit 2899